                           United States District Court
                            Middle District of Florida
                              Jacksonville Division

W.G. YATES & SONS CONSTRUCTION CO.
AND AFFILIATED COMPANIES,


            Plaintiff,

v.                                                     NO. 3:19-cv-383-J-32PDB

RACHEL RYALS & JONATHAN J. LUCA,

            Defendants.


                                      Order

      On October 7, 2019, the Court conducted a hearing on the plaintiff’s motions
to compel and for leave to amend the complaint, Docs. 34, 35, and the order to show
cause and response, Docs. 32, 37.

      For the reasons stated on the record, the Court (1) granted the motion for
leave to amend the complaint, directed the plaintiff to file the third amended
complaint as a standalone document by October 8, 2019, and ordered the defendants
to respond to the third amended complaint by October 25, 2019; (2) directed the
plaintiff to provide a draft protective order by October 8, 2019; and (3) granted in
part the motion to compel and directed the defendants to respond to the outstanding
discovery by October 25, 2019, in accordance with representations made at the
hearing. The Court deferred ruling on expenses.

      As part of their response to outstanding discovery, subject to the separately
entered protective order, the defendants must produce a copy of the settlement
agreement or agreements between Rachel Ryals and the defendants in the personal
injury action arising from her automobile accident in December 2015.
      In light of the new pleading, the motion to dismiss the previous pleading, Doc.
12, is denied.

      Ordered in Jacksonville, Florida, on October 9, 2019.




c:    Counsel of Record




                                         2
